Citation Nr: 1732326	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-24 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for lumbosacral degenerative disc disease with facet joint arthrosis and intervertebral disc syndrome (IVDS).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1981 to May 1984.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that prior to the certification of this appeal, the RO increased the evaluation of the Veteran's lumbar spine disability to 40 percent, effective September 14, 2016, and awarded entitlement to service connection for radiculopathy of the right lower extremity, assigning an evaluation of 10 percent disabling effective May 9, 2012.  As discussed below, the Veteran has since expressed satisfaction with the results of this rating decision and elected to withdraw the instant appeal.



FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an increased evaluation for lumbosacral degenerative disc disease with facet joint arthrosis and intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an increased evaluation for lumbosacral degenerative disc disease with facet joint arthrosis and intervertebral disc syndrome have been met by the Veteran.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.
  
In the present case, the Veteran has withdrawn the appeal of entitlement to an increased rating for his service connected lumbar spine disability.  See July 2017 VA Form 21-4138 ("I hereby WITHDRAW my appeal and accept the most recent rating decision by the VA"); see also May 2017 Military Order of the Purple Heart correspondence ("Veteran wishes to withdraw any such appeal that is before the Board.")  Hence, regarding this appeal, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and the appeal is dismissed.



ORDER

Entitlement to an increased evaluation for lumbosacral degenerative disc disease with facet joint arthrosis and intervertebral disc syndrome, is dismissed.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


